

Exhibit 10.11


NEWMIL BANK
AMENDED SALARY CONTINUATION AGREEMENT


This Amended Salary Continuation Agreement (this “Agreement”) is entered into as
of this 20th day of December, 2005, by and between NewMil Bank, a
Connecticut-chartered savings bank (the “Bank”), and Thomas W. Grant III, Senior
Vice President of the Bank (the “Executive”).


Whereas, the Executive has contributed substantially to the success of the Bank
and its parent corporation, NewMil Bancorp, Inc., and the Bank desires that the
Executive continue in its employ,


Whereas, to encourage the Executive to remain an employee of the Bank, the Bank
is willing to provide salary continuation benefits to the Executive, payable out
of the Bank’s general assets,
 
Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned,


Whereas, it is the intent of the parties hereto that this Agreement be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and to be considered a non-qualified
benefit plan for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Executive is fully advised of the Bank’s
financial status,


Whereas, the Bank and the Executive entered into a Salary Continuation Agreement
dated as of January 1, 2002, providing for specified retirement benefits for the
Executive after Separation from Service,


Whereas, the Bank and the Executive have negotiated and agreed to miscellaneous
changes in the terms and conditions of the January 1, 2002 Salary Continuation
Agreement, and


Whereas, the Bank and the Executive intend that this Agreement shall amend and
restate in its entirety the January 1, 2002 Salary Continuation Agreement, and
that from and after the date of this Agreement the January 1, 2002 Salary
Continuation Agreement shall be of no further force or effect.


Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

--------------------------------------------------------------------------------


ARTICLE 1
DEFINITIONS


The following words and phrases used in this Agreement have the meanings
specified.


1.1 “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion No. 12, as amended by Statement of Financial Accounting
Standards No. 106, and the calculation method and discount rate specified
hereinafter. The Accrual Balance shall be calculated assuming a level principal
amount and interest as the discount rate is accrued each period. The principal
accrual is determined such that when it is credited with interest each month,
the Accrual Balance at Normal Retirement Age equals the present value of the
normal retirement benefits. The discount rate used by the Plan Administrator to
determine the Accrual Balance shall be based on the yield on a 20-year corporate
bond rated Aa by Moody’s, rounded to the nearest ¼%. The initial discount rate
is 7.50%. In its sole discretion, the Plan Administrator may adjust the discount
rate to maintain the rate within reasonable standards according to GAAP.


1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined according to Article 4.


      1.3 “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.


1.4 “Change in Control” shall mean any one of the following events occurs,
provided the event constitutes a change in control within the meaning of
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury, and
provided the occurrence of the event is objectively determinable and does not
require the exercise of judgment or discretion on the part of the Plan
Administrator or any other person -


(a) Change in Ownership: a change in ownership of NewMil Bancorp, Inc., a
Delaware corporation of which the Bank is a wholly owned subsidiary, occurs on
the date any one person or group accumulates ownership of NewMil Bancorp, Inc.’s
stock constituting more than 50% of the total fair market value or total voting
power of NewMil Bancorp, Inc.’s stock,


(b) Change in Effective Control: (1) any one person, or more than one person
acting as a group, acquires within a 12-month period ownership of stock of
NewMil Bancorp, Inc. possessing 35% or more of the total voting power of NewMil
Bancorp, Inc.’s stock, or (2) a majority of NewMil Bancorp, Inc.’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed in advance by a majority of NewMil Bancorp, Inc.’s
board of directors, or

2

--------------------------------------------------------------------------------


(c) Change in Ownership of a Substantial Portion of Assets: a change in the
ownership of a substantial portion of NewMil Bancorp, Inc.’s assets occurs on
the date any one person, or more than one person acting as a group, acquires
assets from NewMil Bancorp, Inc. having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the assets of
NewMil Bancorp, Inc. immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of NewMil Bancorp, Inc.’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.


For purposes of paragraphs (a) through (c) of this Section 1.4, persons shall be
considered to be acting as a group if they would be considered to be acting as a
group under Internal Revenue Code section 409A and rules, regulations, and
guidance of general application issued thereunder by the Department of the
Treasury. References in this Agreement to Internal Revenue Code section 409A
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under section 409A.


1.5 “Code” means the Internal Revenue Code of 1986, as amended.


1.6 “Disability” means, because of a medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least 12 months, (a) the Executive is unable
to engage in any substantial gainful activity, or (b) the Executive is receiving
income replacement benefits for a period of at least three months under an
accident and health plan of the employer. Medical determination of disability
may be made either by the Social Security Administration or by the provider of
an accident or health plan covering employees of the Bank. Upon request of the
Plan Administrator, the Executive must submit proof to the Plan Administrator of
the Social Security Administration’s or provider’s determination.


1.7 “Early Retirement Age” [Intentionally Left Blank]


1.8 “Early Termination” means the Executive’s Separation from Service with the
Bank before Normal Retirement Age for reasons other than death, Disability,
Termination for Cause or following a Change in Control.


1.9 “Early Termination Date” means the month, day and year in which Early
Termination occurs.


1.10 “Effective Date” means as of January 1, 2002.


1.11 “Normal Retirement Age” means the Executive’s 70th birthday.
 
1.12 “Normal Retirement Date” means the later of the Normal Retirement Age or
the Executive’s Separation from Service with the Bank.


1.13 “Person” means an individual, corporation, partnership, trust, association,
joint venture, pool, syndicate, sole proprietorship, unincorporated organization
or other entity.


1.14 “Plan Administrator” means the plan administrator described in Article 8.


1.15 “Plan Year” means a twelve-month period commencing on January 1, and ending
on the last day of December of each year. The initial Plan Year shall commence
on the Effective Date of this Agreement.

3

--------------------------------------------------------------------------------


1.16 “Separation from Service” means the Executive’s service as an executive and
independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, terminates for any reason, other than because of a
leave of absence approved by the Bank or the Executive’s death. For purposes of
this Agreement, if there is a dispute about the employment status of the
Executive or the date of the Executive’s Separation from Service, the Bank shall
have the sole and absolute right to decide the dispute unless a Change in
Control shall have occurred.


1.17 “Termination for Cause” means the definition of termination for cause
specified in any employment or severance agreement existing on the date hereof
or hereafter entered into between the Executive and NewMil Bancorp, Inc. If the
Executive is not a party to an employment or severance agreement containing a
definition of termination for cause, Termination for Cause means the Bank
terminates the Executive’s employment for any of the following reasons -


   (a) Gross negligence or gross neglect of duties,
 
        (b) Commission of a felony or commission of a misdemeanor involving
moral turpitude, or


   (c) Fraud, disloyalty or willful violation of any law or significant Bank
policy committed in connection with the Executive’s employment and resulting in
an adverse effect on the Bank. No act, or failure to act, on the Executive’s
part shall be considered “willful” unless the Executive has acted, or failed to
act, with an absence of good faith and without a reasonable belief that the
Executive’s action or failure to act was in the best interest of the Bank.


ARTICLE 2
LIFETIME BENEFITS


2.1 Normal Retirement Benefit. Upon the Executive’s Separation from Service on
or after the Normal Retirement Age for reasons other than death, the Bank shall
pay to the Executive the benefit described in this Section 2.1 instead of any
other benefit under this Agreement.



 
2.1.1
Amount of Benefit. The annual benefit under this Section 2.1 is $25,000.




 
2.1.2
Payment of Benefit. The Bank shall pay the annual benefit to the Executive in 12
equal monthly installments payable on the first day of each month, beginning
with the seventh month after Separation from Service. The annual benefit shall
be paid to the Executive for 15 years.



2.2 Early Termination Benefit. Upon Early Termination, the Bank shall pay to the
Executive the benefit described in this Section 2.2 instead of any other benefit
under this Agreement.

4

--------------------------------------------------------------------------------



 
2.2.1
Amount of Benefit. The benefit under this Section 2.2 is the Early Termination
Annual Benefit amount set forth in Schedule A for the Plan Year ending
immediately before the Early Termination Date.




 
2.2.2
Payment of Benefit. The Bank shall pay the annual benefit to the Executive in 12
equal monthly installments payable on the first day of each month, beginning
with the later of (a) the seventh month after Separation from Service, or (b)
the month immediately after the month in which the Executive attains the Normal
Retirement Age. The annual benefit shall be paid to the Executive for 15 years.



2.3 Disability Benefit. If the Executive terminates employment because of
Disability before the Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this Section 2.3 instead of any other benefit under
this Agreement.


 
2.3.1
Amount of Benefit. The benefit under this Section 2.3 is the Disability Annual
Benefit amount set forth in Schedule A for the Plan Year ending immediately
before the date on which termination of the Executive’s employment occurs.




 
2.3.2
Payment of Benefit. The Bank shall pay the annual benefit to the Executive in 12
equal monthly installments payable on the first day of each month, beginning
with the later of (a) the seventh month after Separation from Service, or (b)
the month immediately after the month in which the Executive attains the Normal
Retirement Age. The annual benefit shall be paid to the Executive for 15 years.



2.4 Change-in-Control Benefit. If a Change in Control occurs after the date of
this Agreement, the Bank shall pay to the Executive the benefit described in
this Section 2.4 instead of any other benefit under this Agreement and the Bank
shall exercise its discretion to terminate this Agreement.



 
2.4.1
Amount of Benefit. The benefit under this Section 2.4 is the Normal Retirement
Age Accrual Balance required by Section 2.1, without discount for the time value
of money.




 
2.4.2
Payment of Benefit. The Bank shall pay the Change-in-Control benefit under
Section 2.4 of this Agreement to the Executive in one lump sum within three days
after the Change in Control. Payment of the Change-in-Control benefit shall
fully discharge the Bank from all obligations under this Agreement, except the
legal fee reimbursement obligation under Section 7.13.



2.5 Change-in-Control Payout of Normal Retirement Benefit, Early Termination
Benefit or Disability Benefit Being Paid to the Executive at the Time of a
Change in Control. If a Change in Control occurs at any time during the entire
15-year salary continuation benefit payment period and if at the time of that
Change in Control the Executive is receiving the benefit provided by Section
2.1.2, Section 2.2.2, or Section 2.3.2, the Bank shall pay the remaining salary
continuation benefits to the Executive in a single lump sum within three days
after the Change in Control. The lump-sum payment due to the Executive shall be
an amount equal to the Accrual Balance amount corresponding to that particular
benefit then being paid.

5

--------------------------------------------------------------------------------


2.6 Contradiction in Terms of Agreement and Schedule A. If there is a
contradiction in the terms of this Agreement and Schedule A attached hereto
concerning the actual amount of a particular benefit due the Executive under
Section 2.2, 2.3, or 2.4 hereof, then the actual amount of the benefit set forth
in the Agreement shall control. If the Plan Administrator changes the discount
rate used to calculate the Accrual Balance, the Plan Administrator shall prepare
or cause to be prepared a revised Schedule A, which shall supersede and replace
any and all Schedules A previously prepared under or attached to this Agreement.


2.7 Savings Clause Relating to Compliance with Code Section 409A.
Notwithstanding any other provision of this Agreement, if when the Executive’s
employment terminates the Executive is a specified employee, as defined in Code
section 409A, and if any payments under Article 2 of this Agreement will result
in additional tax or interest to the Executive because of section 409A, the
Executive will not be entitled to the payments under Article 2 until the
earliest of (a) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (b) the
date of the Executive’s death, or (c) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision. References in this Agreement to Code section
409A include rules, regulations, and guidance of general application issued by
the Department of the Treasury under Code section 409A.


ARTICLE 3
DEATH BENEFITS


3.1 Death During Active Service. If the Executive dies in active service to the
Bank before the Normal Retirement Date, instead of any other benefit payable
under this Agreement the Bank shall pay to the Executive’s Beneficiary in a
single lump sum the Accrual Balance maintained by the Bank as of the end of the
month in which the Executive dies. The Bank shall pay this benefit within seven
days after the Executive’s death.


3.2 Death After Separation from Service. If the Executive dies after Separation
from Service and at Separation from Service the Executive is entitled to the
normal retirement benefit provided by Section 2.1, the Early Termination benefit
provided by Section 2.2, or the Disability benefit provided by Section 2.3, the
Bank shall pay to the Executive’s Beneficiary the benefits to which the
Executive was entitled at death. Beginning on the first day of the month after
the Executive’s death, the Bank shall pay the benefits to the Beneficiary at the
same time and in the same amounts they would have been paid to the Executive had
the Executive survived.


3.3 Death after Receipt of Change-in-Control Benefit. Anything in this Agreement
to the contrary notwithstanding, neither the Executive nor the Executive’s
Beneficiary shall be entitled to any further benefits whatsoever under this
Agreement after the Change-in-Control benefit provided by Section 2.4 is paid to
the Executive.

6

--------------------------------------------------------------------------------


3.4 Change-in-Control Payout of Normal Retirement Benefit, Early Termination
Benefit or Disability Benefit Being Paid to the Executive’s Estate or
Beneficiaries at the Time of a Change in Control. If a Change in Control occurs
at any time during the entire 15-year salary continuation benefit payment period
and if at the time of that Change in Control the Executive’s Beneficiary is
receiving the benefit provided by Section 2.1.2, Section 2.2.2, or Section
2.3.2, the Bank shall pay the remaining salary continuation benefits to the
Beneficiary in a single lump sum within three days after the Change in Control.
The lump-sum payment due to the Beneficiary as a result of a Change in Control
shall be an amount equal to the Accrual Balance amount corresponding to that
particular benefit then being paid.


ARTICLE 4
BENEFICIARIES


4.1  Beneficiary Designations. The Executive shall have the right at any time to
designate a Beneficiary to receive any benefits payable under this Agreement
upon the death of the Executive. The Beneficiary designated under this Agreement
may be the same as or different from the beneficiary designation under any other
benefit plan of the Bank in which the Executive participates.


4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary but the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.


4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.


4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.


4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.


7

--------------------------------------------------------------------------------


ARTICLE 5
GENERAL LIMITATIONS


5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is a result of Termination
for Cause.


5.2 [Intentionally Left Blank]


5.3 Removal. If the Executive is removed from office or permanently prohibited
from participating in the Bank’s affairs by an order issued under Section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order.


5.4 Default. Notwithstanding any provision of this Agreement to the contrary, if
the Bank is in “default” or “in danger of default,” as those terms are defined
in section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.


5.5 FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Federal Deposit Insurance
Act section 13(c). 12 U.S.C. 1823(c). Rights of the parties that have already
vested shall not be affected by such action, however.


Article 6
CLAIMS AND REVIEW PROCEDURES


6.1 Claims Procedure. A person or beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows -
 


6.1.1
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Bank a written claim for the benefits.
     
6.1.2
Timing of Bank Response. The Bank shall respond to the claimant within 90 days
after receiving the claim. If the Bank determines that special circumstances
require additional time for processing the claim, the Bank may extend the
response period by an additional 90 days by notifying the claimant in writing
before the end of the initial 90-day period that an additional period is
required. The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.
     
6.1.3
Notice of Decision. If the Bank denies part or all of the claim, the Bank shall
notify the claimant in writing of the denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth -
     
 
6.1.3.1
the specific reasons for the denial,
     
 
6.1.3.2
a reference to the specific provisions of the Agreement on which the denial is
based,
     
 
6.1.3.3
a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

8

--------------------------------------------------------------------------------


 

 
6.1.3.4
an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and
     
 
6.1.3.5
a statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

 
6.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows -
 
6.2.1
Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.
     
6.2.2
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records, and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
     
6.2.3
Considerations on Review. In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether the information was submitted or considered in
the initial benefit determination.
     
6.2.4
Timing of Bank Response. The Bank shall respond in writing to the claimant
within 60 days after receiving the request for review. If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank may extend the response period by an additional 60 days by notifying the
claimant in writing before the end of the initial 60-day period that an
additional period is required. The notice of extension must state the special
circumstances and the date by which the Bank expects to render its decision.
     
6.2.5
Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth -
     
 
6.2.5.1
the specific reason for the denial,
     
 
6.2.5.2
a reference to the specific provisions of the Agreement on which the denial is
based,
     
 
6.2.5.3
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and
        6.2.5.4   a statement of the claimant’s right to bring a civil action
under ERISA section 502(a). 

9

--------------------------------------------------------------------------------


ARTICLE 7
MISCELLANEOUS


7.1 Amendments and Termination. This Agreement may be amended solely by a
written agreement signed by the Bank and by the Executive, and except for
termination occurring under Article 5 this Agreement may be terminated solely by
a written agreement signed by the Bank and by the Executive.


7.2 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.


7.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.


7.4 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.


7.5 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement if no such
succession had occurred.


7.6 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.


7.7 Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut, without giving effect to the principles of conflict
of laws of such state.


7.8 Unfunded Arrangement. The Executive and his Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and Beneficiary have no preferred or
secured claim.


7.9 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of such
provision not held invalid, and the remainder of such provision, together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.

10

--------------------------------------------------------------------------------


7.10 Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.


7.11 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter hereof. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. This Agreement supersedes in its entirety the January 1, 2002 Salary
Continuation Agreement, and effective immediately the January 1, 2002 Salary
Continuation Agreement shall be of no further force or effect.


7.12  Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. Unless otherwise changed
by notice, notice shall be properly addressed to the Executive if addressed to
the address of the Executive on the books and records of the Bank at the time of
the delivery of such notice, and properly addressed to the Bank if addressed to
the Board of Directors, NewMil Bank, 19 Main Street, P.O. Box 600, New Milford,
Connecticut 06776-0600.


7.13 Payment of Legal Fees after a Change in Control Occurs. The Bank is aware
that after a Change in Control management could cause or attempt to cause the
Bank to refuse to comply with the obligations under this Agreement, or could
institute or cause or attempt to cause the Bank to institute litigation seeking
to have this Agreement declared unenforceable, or could take or attempt to take
other action to deny the Executive the benefits intended under this Agreement.
In these circumstances the purpose of this Agreement would be frustrated. It is
the Bank’s intention that the Executive not be required to incur the expenses
associated with the enforcement of his rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. It is the Bank’s intention that the Executive not be forced to
negotiate settlement of his rights under this Agreement under threat of
incurring expenses. Accordingly, if after a Change in Control occurs it appears
to the Executive that (1) the Bank has failed to comply with any of its
obligations under this Agreement, or (2) the Bank or any other person has taken
any action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive the benefits intended to be provided to the Executive hereunder,
the Bank irrevocably authorizes the Executive from time to time to retain
counsel of his choice, at the Bank’s expense as provided in this Section 7.13,
to represent the Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Bank or any
director, officer, stockholder, or other person affiliated with the Bank, in any
jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between the Bank and any counsel chosen by the Executive under this
Section 7.13, the Bank irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Bank and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel. The fees and expenses of counsel selected from time to time by the
Executive as provided in this section
11

--------------------------------------------------------------------------------


shall be paid or reimbursed to the Executive by the Bank on a regular, periodic
basis upon presentation by the Executive of a statement or statements prepared
by such counsel in accordance with such counsel’s customary practices, up to a
maximum aggregate amount of $100,000, whether suit be brought or not, and
whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Bank’s obligation to pay the Executive’s legal fees provided by this Section
7.13 operates separately from and in addition to any legal fee reimbursement
obligation the Bank may have with the Executive under any separate severance,
employment, salary continuation, or other agreement. Anything in this Section
7.13 to the contrary notwithstanding however, the Bank shall not be required to
pay or reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].


ARTICLE 8
ADMINISTRATION OF AGREEMENT


8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the board or such committee or person(s) as the
board shall appoint. The Executive may be a member of the Plan Administrator.
The Plan Administrator shall also have the discretion and authority to (a) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (b) decide or resolve any and all
questions, including interpretations of this Agreement, as may arise in
connection with the Agreement.


8.2  Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.


8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the discount rate and calculation method described in Section 1.1.


8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.


8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation from Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.


  In Witness Whereof, the Executive and a duly authorized Bank officer have
executed this Amended Salary Continuation Agreement as of the date first written
above.


THE EXECUTIVE:
NEWMIL BANK:
       
/s/ Thomas W. Grant III
By:  /s/ Francis J. Wiatr
Thomas W. Grant III
Francis J. Wiatr
 
Its:  Chairman, President & CEO



12

--------------------------------------------------------------------------------

